DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS ACTION IS MADE FINAL.
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Status of the Application
The following is a Final Office Action in response to Examiner's communication of 09/13/2021, Applicant, on 01/13/2022.
Status of Claims
Claims 1, 4-7, 14, and 17-18 are currently amended. 
Claim 20 is new.
Claims 2-3, 8-13, 15-16 and 19 are originals. 
Claims 1-20 are currently pending following this response. 
New matter
No new matter have been added to the amended claims.
Response to Arguments – Claim objections
The arguments have been fully considered and they are persuasive.
Accordingly, the Examiner withdraws the objection to claim5.
Response to Arguments - 35 USC § 112
The arguments have been fully considered and they are persuasive.
Accordingly, the Examiner withdraws the rejection to claim 7 under 35 USC § 112.
Response to Arguments – Double Patenting
The arguments have been fully considered. The Examiner acknowledges Applicant arguments. 
Response to Arguments - 35 USC § 101
The arguments have been fully considered, but they are not persuasive.
1) Regarding applicant’s arguments on page 7 “With respect to Step 2A, Prong 1 of the Mayo test, amended claim 1 does not recite an abstract idea. In particular, amended claim 1 does not recite a method of organizing human activity associated with managing personal behaviour, relationships, or interactions between people as asserted in the office action. Action, Page 8. Instead, the steps recited by amended claim 1 are specific steps for carrying out a particular method of providing the user with the best price and historical pricing data upon receiving a document listing one or more goods to be purchased. For example, amended claim 1 recites steps such as "parsing the document" and "converting the document into a standardized format" such that claim 1 does not merely recite a method of organizing human activity. Additionally, these steps cannot practically be performed in the mind. Moreover, the claimed 
The examiner respectfully disagrees.
"parsing the document" and "converting the document into a standardized format" are considered additional elements to the recited abstract idea. Those additional elements are used to apply the abstract idea and they would not integrate the claims into a practical application or amount to significantly more than the abstract idea.
2) Regarding applicant’s arguments on pages 7-8 “In particular, the claim as a whole is directed to a particular improvement in providing users with the best price available and historical pricing data to allow a user to make an informed decision regarding their purchase upon receiving a document listing one or more goods to be purchased. More specifically, amended claim 1 recites additional elements that integrate any judicial exception recited therein into a practical application, for example, "receiving a document listing one or more goods to be purchased; parsing the document for information about the one or more goods and converting the document into a standardized format... acquiring at least one price for a comparable good from at least one seller; retrieving historical pricing data for the one or more goods or the comparable good... and outputting the best price and the historical pricing data." Amended claim 1 is not simply reciting a broad concept of providing a user with a best price for a good, but rather recites a specific method for providing a best price along with historical pricing data upon receiving and parsing an uploaded document. The claimed method automatically returns pricing information to the user upon receiving a document listing one or more goods to be purchased regardless of how 
The examiner respectfully disagrees.
	The Examiner believes that the claimed steps are improving a business process “providing users with the best price available and historical pricing data to allow a user to make an informed decision regarding their purchase upon receiving a document listing one or more goods to be purchased”. The steps of “receiving a document listing one or more goods to be purchased; parsing the document for information about the one or more goods and converting the document into a standardized format... acquiring at least one price for a comparable good from at least one seller; retrieving historical pricing data for the one or more goods or the comparable good... and outputting the best price and the historical pricing data.” Do not provide any improvements over the prior arts systems nor they improve the computer itself. 
As a result, the Examiner maintains the rejections of the pending claims under 35 USC § 101.
Response to Arguments - 35 USC § 103
The arguments have been fully considered, but they are not persuasive.
Regarding applicant’s arguments on pages 8-9 “With respect to claim 1, the combination of Fusz in view of Wical completely fails to disclose or suggest "receiving a document listing one or more goods to be purchased; parsing the document for information about the one or more goods and converting the document into a standardized format...retrieving 
Furthermore, nothing within Fusz discloses retrieving historical pricing data for the one or more goods listed in the document and outputting the historical pricing data along with the best price”
The examiner respectfully disagrees.
The Examiner introduced the new reference Kane. Kane teaches parsing the document for information about the one or more goods and converting the document into a standardized format; [Kane, para. 0032, Kane teaches “automatically converting XML files to an alternative platform. For example, the present invention has a mechanism for automatically converting XML files to an HTML platform” wherein formatting to HTML. Further, Kane teaches in para. 0112 “DOM (Document Object Model)--A general name for the technology of parsing files, such as an XML file. A commercially available technology that can be used is Xerces. As those skilled in the art recognize, it is a library of functions and APIs that provides navigation tools between the various hierarchy level of a XML file and tools to locate, extract or update specific data” wherein parsing for specific information] which renders Applicant’s arguments in this 
As a result, the Examiner maintains the rejections of the pending claims under 35 USC § 103.
Claim Objections
Claims 1 and 14 is objected to because of the following informality:  Claim 1 recites “parsing the document for information about the one or more goods and converting the document into a standardized format;”. According to the specification 00088 and 00103 converting the document happens before parsing. Appropriate correction is requested.
For the purpose of examination, the Examiner interprets that formatting is prior to parsing.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-4, 6, and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of the copending Application No. 16/616363.
Although the claims at issue are not identical, they are not patentably distinct from each other because the relevant claims from 16/932355 contain only minor variations or extra claim language which is not further limiting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

16/932355 (01/13/2022)
16/616363 (06/18/2021)
1. A method for purchasing goods comprising: receiving a document listing one or more goods to be purchased; parsing the document for information about the one or more goods and converting the document into a standardized format; acquiring prices for the one or more goods good from a plurality of sellers; acquiring at least one price for a comparable good from at least one seller; retrieving historical pricing data for the one or more goods or the comparable good; identifying a best price of the acquired prices; and outputting the best price and the historical pricing data.
1. (Original) A method for purchasing goods comprising: inputting identifying information of a good; acquiring prices for the good from a plurality of sellers; identifying a best price of the acquired prices; and outputting the best price.

2. The method of claim 1 wherein acquiring prices includes crawling the internet for prices.
2. The method of claim 1 wherein acquiring prices includes crawling the internet for prices.

3. The method of claim 1 wherein acquiring prices includes searching a database of stored prices.
4. The method of claim 1 wherein parsing the document includes parsing an uploaded document.
4. The method of claim 1 wherein receiving the document comprises parsing an uploaded document for the identifying information.
6. The method of claim 1 wherein acquiring prices includes acquiring a bulk price for the one or more goods based on identifying information from a plurality of users, wherein the identifying information includes quantity.
5. (Original) The method of claim 1 wherein acquiring a price includes acquiring a bulk price for the good based on identifying information from a plurality of users, wherein the identifying information includes quantity.
14. A non-transitory storage medium storing a computer program executable by a processor-based system, the computer program causing the processor- based system to execute steps comprising: receiving a document listing one or more goods to be purchased; parsing the document for information about the one or more goods and converting the document into a standardized format; acquiring prices for the one or more goods good from a acquiring at least one price for a comparable good from at least one seller; retrieving historical pricing data for the one or more goods; identifying a best price of the acquired prices; and outputting the best price and the historical pricing data.
A method for purchasing goods comprising: inputting identifying information of a good; acquiring prices for the good from a plurality of sellers; identifying a best price of the acquired prices; and outputting the best price.
15. The non-transitory storage medium of claim 14, the step of acquiring prices further includes crawling the internet for prices.
2. The method of claim 1 wherein acquiring prices includes crawling the internet for prices.
16. The non-transitory storage medium of claim 14, the step of acquiring prices further includes searching a database of stored prices.
3. The method of claim 1 wherein acquiring prices includes searching a database of stored prices.
17. The non-transitory storage medium of claim 14, the steps further comprising parsing an uploaded document for the identifying information.
4. The method of claim 1 wherein receiving the document comprises parsing an uploaded document for the identifying information.


Claims 1-4 and 6 in application 16/932355 are method claims for acquiring prices and identifying best price, claims 1-5 in application 16/616363 are also method claims for acquiring prices and identifying best price. claim 1 in application 16/616363 recites “inputting identifying information of a good” while claim 1 in application 16/932355 recites “receiving a document listing one or more goods to be purchased”

Claims 14-17 in application 16/932355 are a non-transitory storage medium for acquiring prices and identifying best price, claims 1-4 in application 16/616363 are method claims for acquiring prices and identifying best price. claim 1 in application 16/616363 recites “inputting identifying information of a good” while claim 14 in application 16/932355 recites “receiving a document listing one or more goods to be purchased”
It would have been obvious to one of ordinary skills in the art to receive a document listing one or more goods to be purchased by uploading a document using a computer readable medium instead of manually inputting a list of goods to come up with the method of claims 1 of the instant application with the benefits of automating the process claimed in 16/616363. It would have been also obvious to one of ordinary skills in the art to acquire at least one price for a comparable good from at least one seller to come up with claims 14 of the instant application with the benefits of providing a more accurate best price for a user.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-20 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 1-20 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of acquiring prices of goods for a user and identifying best price. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “receiving a listing of one or more goods to be purchased; parsing the document for information about the one or more goods; acquiring prices for the one or more goods good from a plurality of sellers; acquiring at least one price for a comparable good from at least one seller; retrieving historical pricing data for the one or more goods or the comparable good; identifying a best price of the acquired prices; and outputting the best price and the historical pricing data”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the elements describe a process for acquiring prices of goods for a user and identifying best price. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claim 14 recites substantially similar limitations to those presented with respect to claim 1. As a result, claim 14 recites an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2-13 and 15-20 recite certain methods of organizing human activity because the claimed elements describe a process for acquiring prices 
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional element that does not recite an abstract idea. The additional element of claim 1 is “receiving a document”, “converting the document into a standardized format”. When considered in view of the claim as a whole, the step of “receiving” does not integrate the abstract idea into a practical application because “receiving” is an insignificant extra solution activity to the judicial exception. when considered in view of the claims as a whole, the recited receiving element does not integrate the abstract idea into a practical application because the step of receiving is an insignificant extra solution activity to the judicial exception. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claim 14 recites substantially similar limitations to those recited with respect to claim 1. Although claim 14 further recites a non-transitory storage medium storing a computer program executable by a processor- based system. When considered in view of the claims as a whole, the recited computer element do not integrate the abstract idea into a practical application because the computer element is a generic computer elements that is merely used as a tool to perform the recited abstract idea. As a result, claim 14 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-13 and 15-20 include additional elements beyond those recited by independent claims 1 and 14. The additional elements in the dependent claims include “crawling the internet” as in claims 2 and 15, “searching a database” as in claims 3 and 16, “parsing an uploaded 
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional element that does not recite an abstract idea. The additional elements of claim 1 is “receiving a document”, “converting the document into a standardized format”. The step of “receiving” does not amount to significantly more than the abstract idea because “receiving” is well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(ll). The recited computer element does not amount to significantly more than the abstract idea because the computer element is a generic computer element that is merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claim 14 recite substantially similar limitations to those recited with respect to claim 1. Although claim 14 further recites a non-transitory storage medium storing a computer program executable by a processor- based system, the recited computer element does not amount to significantly more than the abstract idea because the computer element is generic 
Claims 2-13 and 15-20 include additional elements beyond those recited by independent claims 1 and 14. The additional elements in the dependent claims include “crawling the internet” as in claims 2 and 15, “searching a database” as in claims 3 and 16, “parsing an uploaded document” as in claims 4 and 17, “standardizing the spacing” as in claims 5 and 18, “monitoring emails for attachments” as in claims 9 and 19, “outputting an invoice” as in claim 11, “a format compatible with a bookkeeping software” as in claim 12, “readable by Quickbooks” as in claim 13 and “searching at least one of caches of prior webpages” as in claim 20. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 2-13 and 15-20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3, 6, and 14-16 and 20 are rejected under 35 U.S.C. 103 as being un-patentable over Fusz (US 20120089480 A1) in view of Kane (US 20020156702 A1) and in further view of Wical (US 20140122228 A1).
Regarding claim 1. Fusz teaches A method for purchasing goods comprising: [Fusz, Abstract, Fusz teaches “A method of operating an online purchasing system for use by a plurality of buyers includes receiving product information from a client system” wherein a method for purchasing product] receiving a document listing one or more goods to be purchased; [Fusz, para. 0032, Fusz teaches “the buyer may set up a watch list such that server system 102 notifies 
Fusz does not specifically teach, however, Kane teaches parsing the document for information about the one or more goods and converting the document into a standardized format; [Kane, para. 0032, Kane teaches “automatically converting XML files to an alternative platform. For example, the present invention has a mechanism for automatically converting XML files to an HTML platform” wherein formatting to HTML. Further, Kane teaches in para. 0112 “DOM (Document Object Model)--A general name for the technology of parsing files, such as an XML file. A commercially available technology that can be used is Xerces. As those skilled in the art recognize, it is a library of functions and APIs that provides navigation tools between the various hierarchy level of a XML file and tools to locate, extract or update specific data” wherein parsing for specific information]
Fusz teaches A method of operating an online purchasing system for use by a plurality of buyers includes receiving product information from a client system and Kane teaches electronic content management system, and more particularly to a system and method for enabling content developers to produce, publish, manage, distribute and convert content to multiple platforms, and end-users to interact with rich content on multiple platforms. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Fusz to incorporate the teaching of Kane by formatting and parsing document for useful information.  The motivation to combine Fusz and Kane has the advantage of a complete automated solution for content management and scalability that dramatically reduces the inefficiencies in managing mirror sites [Kane, para. 0014].
acquiring prices for the one or more goods from a plurality of sellers; [Fusz, para. 0025, Fusz teaches “In some embodiments, system 200 searches seller websites that are self-identified to system 200 by the sellers. However, the sellers can also enter a new, lower price as an offer to sell in order to obtain additional sales. For example, system 200 receives 406 an offer to sell from each seller that wishes to enter an offer for a particular product in the form of a reserve price for the product” wherein system 200 acquires prices from plurality of sellers] 
Fusz in view of Kane does not specifically teach, however, Wical teaches acquiring at least one price for a comparable good from at least one seller; [Wical, para. 0037, Wical teaches “The emergent data processing system 100 can perform a much simpler computation based on the ability of the system to very accurately measure the similarity of items to build a comparable assortment--by identifying comparable items in the competitors' information, and then using their prices to determine what the best price points should be” wherein acquiring price for a comparable item] 
Fusz teaches A method of operating an online purchasing system for use by a plurality of buyers includes receiving product information from a client system and Wical teaches a system that can perform competitive analysis between products from different sources and include the results in the recommendations. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Fusz in view of Kane to incorporate the teaching of Wical by acquiring comparable good prices.  The motivation to combine Fusz in view of Kane and Wical has the advantage where this approach lets competitors spend their resources (e.g., money, time) on processing and computing the low-level metrics, 
Further, Fusz teaches retrieving historical pricing data for the one or more goods or the comparable good; [Fusz, para. 0028, Fusz teaches “Any prices entered for a product are then compared to previously entered prices and/or prices previously obtained via a search in order to determine the lowest price of the product” wherein identifying a best price by referring to historical prices] identifying a best price of the acquired prices; [Fusz, para. 0012, Fusz teaches “the embodiments described herein use a price search system to instantly identify the best price available and to ensure that buyers will receive the lowest price” wherein identifying a best price] and outputting the best price and the historical pricing data [Fusz, para. 007, Fusz teaches “determine a sales price by comparing the lowest price from each of the online search tools, and transmit the sales price to the client system for display to a buyer” wherein outputting the best price. Further, para. 0016 teaches “A buyer profile may include, but is not limited to only including, a buyer identifier such as a user name, a password, contact information, mailing information, saved product searches, and/or user preferences for use in searching memory area 108 and/or displaying product searches via client system 104” wherein displaying product searches via client system 104 is equivalent to displaying prices history].  
Regarding claim 2. Fusz in view of Kane and Wical teaches all of the limitations in claim 1 (as above). Further, Fusz teaches wherein acquiring prices includes crawling the internet for prices [Fusz, para. 0012, Fusz teaches “The sellers submit offers to sell that are compared with the best price currently on the Internet” wherein crawling the internet for prices].  
Regarding claim 3. Fusz in view of Kane and Wical teaches all of the limitations in claim 1 (as above). Further, Fusz teaches wherein acquiring prices includes searching a database of stored prices [Fusz, para. 0027, Fusz teaches “Server system 102 then stores the lowest prices and information related to the vendors in memory area 108 and associates the lowest prices with the product identifier and an identifier for the associated online search tool 230. Moreover, in some embodiments, the buyer may select which online search tools 230 are to be used in determining the sales prices” wherein acquiring prices from stored prices].
Regarding claim 6. Fusz in view of Kane and Wical teaches all of the limitations in claim 1 (as above). Further, Fusz teaches wherein acquiring a price includes acquiring a bulk price for the good based on identifying information from a plurality of users, wherein the identifying information includes quantity [Fusz, para. 0015, Fusz teaches “A memory area server 106 is connected to a memory area 108 containing information on a variety of matters, such as data related to facilitating an online buyer's agency system that facilitates bulk purchases from one or more sellers by ever-increasing numbers of buyers while ensuring that the buyers' identities and billing information are protected” wherein acquiring bulk prices for a group of users]
 Fusz discloses providing buyer’s agency service to a plurality of buyers to leverage bulk purchases from the buyers into lower prices from one or more sellers (paragraphs 6, 15, and 17), from which acquiring a price includes acquiring a bulk price for the good. Fusz does not disclose that this is done based on identifying information from a plurality of users, wherein the identifying information includes quantity. However, official notice is taken that it is well known for bulk purchases to be based on identifying information from a plurality of users, wherein the identifying information includes quantity (it is typically necessary to acquire the information that various potential buyers are interested in buying a particular product, and, since the per-unit price or a seller's willingness to participate may depend on the total number of items purchased, to

Regarding claim 14. Fusz teaches A non-transitory storage medium storing a computer program executable by a processor- based system, the computer program causing the processor-based system to execute steps comprising: [Fusz, para. 0017, Fusz teaches “For example, server system 102 or client system 104, or any other similar computer device, programmed with computer-executable instructions illustrated in FIG. 1 constitutes exemplary means for conducting an online purchasing system for use in dynamic bidding between anonymous sellers” wherein a computer device (processor) with programmed instruction] receiving a document listing one or more goods to be purchased; [Fusz, para. 0032, Fusz teaches “the buyer may set up a watch list such that server system 102 notifies the buyer if the sales price of the product reaches a desired price” wherein setting up a watch list is equivalent to receiving a document listing one or more goods] acquiring prices for the good from a plurality of sellers; [Fusz, para. 0025, Fusz teaches “In some embodiments, system 200 searches seller websites that are self-identified to system 200 by the sellers. However, the sellers can also enter a new, lower price as an offer to sell in order to obtain additional sales. For example, system 200 receives 406 an offer to sell from each seller that wishes to enter an offer for a particular product in the form of a reserve price for the product” wherein system 200 acquires prices from plurality of sellers] 
parsing the document for information about the one or more goods and converting the document into a standardized format; [Kane, para. 0032, Kane teaches “automatically converting XML files to an alternative platform. For example, the present invention has a mechanism for automatically converting XML files to an HTML platform” wherein formatting to HTML. Further, Kane teaches in para. 0112 “DOM (Document Object Model)--A general name for the technology of parsing files, such as an XML file. A commercially available technology that can be used is Xerces. As those skilled in the art recognize, it is a library of functions and APIs that provides navigation tools between the various hierarchy level of a XML file and tools to locate, extract or update specific data” wherein parsing for specific information]
Fusz teaches A method of operating an online purchasing system for use by a plurality of buyers includes receiving product information from a client system and Kane teaches electronic content management system, and more particularly to a system and method for enabling content developers to produce, publish, manage, distribute and convert content to multiple platforms, and end-users to interact with rich content on multiple platforms. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Fusz to incorporate the teaching of Kane by formatting and parsing document for useful information.  The motivation to combine Fusz and Kane has the advantage of a complete automated solution for content management and scalability that dramatically reduces the inefficiencies in managing mirror sites [Kane, para. 0014]
Fusz in view of Kane does not specifically teach, however, Wical teaches acquiring at least one price for a comparable good from at least one seller; [Wical, para. 0037, Wical teaches 
Fusz teaches A method of operating an online purchasing system for use by a plurality of buyers includes receiving product information from a client system and Wical teaches a system that can perform competitive analysis between products from different sources and include the results in the recommendations. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Fusz in view of Kane to incorporate the teaching of Wical by acquiring comparable good prices.  The motivation to combine Fusz in view of Kane and Wical has the advantage where this approach lets competitors spend their resources (e.g., money, time) on processing and computing the low-level metrics, while the emergent data processing system 100 can use the pricing information from the competitors to determine its own price recommendation points. [Wical, para. 0037].
Further, Fusz teaches retrieving historical pricing data for the one or more goods; [Fusz, para. 0028, Fusz teaches “Any prices entered for a product are then compared to previously entered prices and/or prices previously obtained via a search in order to determine the lowest price of the product” wherein identifying a best price by referring to historical prices] identifying a best price of the acquired prices; [Fusz, para. 0012, Fusz teaches “the embodiments described herein use a price search system to instantly identify the best price available and to ensure that buyers will receive the lowest price” wherein identifying a best price] and outputting the best price and the historical pricing data [Fusz, para. 007, Fusz teaches “determine a sales price by comparing the lowest price from each of the online search tools, and transmit the sales price to the client system for display to a buyer” wherein outputting the best price. Further, para. 0016 teaches “A buyer profile may include, but is not limited to only including, a buyer identifier such as a user name, a password, contact information, mailing information, saved product searches, and/or user preferences for use in searching memory area 108 and/or displaying product searches via client system 104” wherein displaying product searches via client system 104 is equivalent to displaying prices history].  
Regarding claim 15, the claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise. Claim 2 is a method claim while claim 15 is directed to a non-transitory storage medium which is anticipated by Fusz para. 0017.
Regarding claim 16, the claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise. Claim 3 is a method claim while claim 16 is directed to a non-transitory storage medium which is anticipated by Fusz para. 0017.
Regarding claim 20, Fusz in view of Kane and Wical teaches all of the limitations in claim 1 (as above). Further, Fusz teaches wherein retrieving historical pricing data for the one or more goods includes searching at least one of caches of prior webpages and prior price information [Fusz, para. 0028, Fusz teaches “Any prices entered for a product are then compared to previously entered prices and/or prices previously obtained via a search in order to determine the lowest price of the product” wherein identifying a best price by referring to historical prices. Further, Fusz teaches in para. 0014 “In some embodiments, the term "online search tool" refers to an Internet website that enables a user to search for a specified term. More specifically, as used herein, the term "online search tool" refers to an Internet purchasing website. Exemplary 

Claims 4-5 and 17-18 are rejected under 35 U.S.C. 103 as being un-patentable over Fusz in view of Kane and Wical and in further view of Xing et al. (US 20140351695 A1).
Regarding claim 4. Fusz in view of Kane and Wical teaches all of the limitations in claim 1 (as above). Fusz in view of Kane and Wical does not specifically teach, however, Xing teaches wherein receiving the document comprises parsing an uploaded document for the identifying information [Xing, para. 0037, Xing teaches “a parsing unit 102, for paring the content of an original layout document to obtain text graphic unit data” wherein parsing a content is equivalent to parsing a document. Further, Xing teaches in para. 0047 “When displaying document content, characters of each text content node under the same text node are displayed according to a text property of the text node” wherein displaying a document content indicates an uploaded document and also indicates a received document] 
Xing teaches a parsing unit, for paring the content of an original layout document to obtain text graphic unit data; an identification unit, for identifying text properties of each character of the text graphic unit data; a text node classification unit, for classifying characters of the text graphic unit data according to the text properties. The reference is in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Fusz in view of Kane and Wical to incorporate the teaching of Xing by parsing an uploaded document.  The motivation 
Regarding claim 5. Fusz in view of Kane and Wical and  Xing teaches all of the limitations in claim 4 (as above). Fusz in view of Kane and Wical does not specifically teach, however, Xing teaches wherein parsing the uploaded document includes standardizing the spacing of the document [Xing, para. 0037, Xing teaches “a text content node classification unit 108, for, with respect to characters saved in each text node, saving characters on the same line or column, the coordinates of an initial character on the same line or column, average character spacing of the same line or column to a text content node to obtain optimized contents in a layout document” wherein, with the broadest reasonable interpretation, saving characters on the same line or column, the coordinates of an initial character on the same line or column, average character spacing of the same line or column to a text content node is equivalent to standardizing the spacing] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Fusz in view of Kane and Wical to incorporate the teaching of Xing by standardizing spacing in a document.  The motivation to combine Fusz in view of Kane and Wical with Xing has the advantage of better identifying text properties of each character of the text graphic unit data. [Xing, para. 0037].
Regarding claim 17, the claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise. Claim 4 is a method claim while claim 17 is directed to a non-transitory storage medium which is anticipated by Fusz para. 0017.
Regarding claim 18, the claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise. Claim 5 is a method claim while claim 18 is directed to a non-transitory storage medium which is anticipated by Fusz para. 0017.

Claim 7 is rejected under 35 U.S.C. 103 as being un-patentable over Fusz in view of Kane and Wical and in further view of Abrams et al. (US 20040199435 A1).
Regarding claim 7. Fusz in view of Kane and Wical teaches all of the limitations in claim 1 (as above). Fusz in view of Kane and Wical does not specifically teach, however, Abrams teaches further including sending the one or more goods to a sales representative and acquiring prices from the sales representative [Abrams, para. 0056, Abrams teaches “interface 70 includes a "Send Post Card" button 79. A user may invoke this option to send a JPEG image file of the current view in image window 72 as an e-mail attachment. Alternatively, this "post card" image could be sent to a sales representative affiliated with merchant site 30 as part of a request for a price or more information. The sales representative responds to the post card by sending a catalog entry, for example, or a price for the pictured item” wherein acquiring prices from a sales representative] 
Abrams teaches Methods and systems for real-time shopping of a remote physical location over a computer network. The reference is in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Fusz in view of Kane and Wical to incorporate the teaching of Abrams by requesting prices from a sales representative.  The motivation to combine Fusz in view of Kane and Wical with Abrams has an advantage to give .
Claim 8 is rejected under 35 U.S.C. 103 as being un-patentable over Fusz in view of Kane and Wical and in further view of High et al. (US 20160259344 A1).
Regarding claim 8. Fusz in view of Kane and Wical teaches all of the limitations in claim 1 (as above). Fusz in view of Kane and Wical does not specifically teach, however, Mulder teaches wherein acquiring at least one price for a comparable good includes generating a price for a house brand comparable good based on the acquired prices for the good [High, para. 0104, High teaches “the central computer system 106 could autonomously develop a price for a particular house brand of product by simply reducing the lowest comparable price for a name-brand product by a particular percentage” wherein generating a price for a house brand comparable good based on the acquired prices for the good] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Fusz in view of Kane and Wical to incorporate the teaching of High by monitoring emails for attached documents.  The motivation to combine Fusz in view of Kane and Wical with High has the advantage of giving users options to buy comparable house brands  at lower prices.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being un-patentable over Fusz in view of Kane and Wical and in further view of Mulder (US 10025759 B2).
Regarding claim 9. Fusz in view of Kane and Wical teaches all of the limitations in claim 1 (as above). Fusz in view of Kane and Wical does not specifically teach, however, Mulder teaches wherein receiving a document includes monitoring emails for attachments [Mulder, claim 5, Mulder teaches “A method performed by a computer system for monitoring attachments 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Fusz in view of Kane and Wical to incorporate the teaching of Mulder by monitoring emails for attached documents.  The motivation to combine Fusz in view of Kane and Wical with Mulder has the advantage of better identifying prices, quotes from vendors, and advertisements to more effectively identifying lower prices for users.
Regarding claim 19, the claim recites analogous limitations to claim 9 above, and is therefore rejected on the same premise. Claim 9 is a method claim while claim 19 is directed to a non-transitory storage medium which is anticipated by Fusz para. 0017.

Claim 10 is rejected under 35 U.S.C. 103 as being un-patentable over Fusz in view of Kane and Wical and in further view of Moss et al. (US 20050160014 A1).
Regarding claim 10. Fusz in view of Kane and Wical teaches all of the limitations in claim 1 (as above). Fusz in view of Kane and Wical does not specifically teach, however, Moss teaches further comprising acquiring at least one price from a local store [Moss, para. 0007, Moss teaches “A search interface is presented by which a consumer can identify a first price for a product offered by a first vendor in a geographic region. Documentation of the first price which is sufficient for taking advantage of a price match offer for the product offered by a second vendor in the geographic region is then provided to the consumer” wherein acquiring a price from a local store] 
.

Claims 11-13 are rejected under 35 U.S.C. 103 as being un-patentable over Fusz in view of Kane and Wical and in further view of Teixeira at al. (US 20190066216 A1).
Regarding claim 11. Fusz in view of Kane and Wical teaches all of the limitations in claim 1 (as above). Fusz in view of Kane and Wical does not specifically teach, however, Teixeira teaches further comprising outputting an invoice [Teixeira, para. 0140, Teixeira teaches “The FlexFunds Operations (Block 480) may automatically review and transmit automatically or via a "send button" (Block 481) to the Control Panel and a current payment interface (Block 482) and send an API call (Block 483) to the Issuer accounting module, e.g., a QuickBooks account, with details of the interest payment invoice” wherein transmit automatically or via a "send button" (Block 481) to the Control Panel and a current payment interface is equivalent to outputting an invoice] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Fusz in view of Kane and Wical to incorporate the teaching of Teixeira by outputting an invoice.  The motivation to combine Fusz in view of Kane and Wical with Teixeira has the advantage of sending an API call to the Issuer accounting module, e.g., a QuickBooks account, where the API allows invoice communications with multiple system. [Teixeira, para. 00140]. 
Regarding claim 12. Fusz in view of Kane and Wical teaches all of the limitations in claim 1 (as above). Fusz in view of Kane and Wical does not specifically teach, however, Teixeira teaches wherein the invoice is of a format compatible with a bookkeeping software [Teixeira, para. 0140, Teixeira teaches “The FlexFunds Operations (Block 480) may automatically review and transmit automatically or via a "send button" (Block 481) to the Control Panel and a current payment interface (Block 482) and send an API call (Block 483) to the Issuer accounting module, e.g., a QuickBooks account, with details of the interest payment invoice” wherein an invoice is of a format compatible with a QuickBooks bookkeeping software] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Fusz in view of Kane and Wical to incorporate the teaching of Teixeira by outputting an invoice compatible with a QuickBooks bookkeeping software.  The motivation to combine Fusz in view of Kane and Wical with Teixeira has the advantage of sending an API call to the Issuer accounting module, e.g., a QuickBooks account, where the API allows invoice communications with multiple system. [Teixeira, para. 00140]. 
Regarding claim 13. Fusz in view of Kane and Wical and Teixeira teaches all of the limitations in claim 12 (as above). Fusz in view of Kane and Wical does not specifically teach, however, Teixeira teaches wherein the invoice is readable by Quickbooks [Teixeira, para. 0140, Teixeira teaches “The FlexFunds Operations (Block 480) may automatically review and transmit automatically or via a "send button" (Block 481) to the Control Panel and a current payment interface (Block 482) and send an API call (Block 483) to the Issuer accounting module, e.g., a QuickBooks account, with details of the interest payment invoice” wherein invoice is readable by Quickbooks] 

Conclusion
Applicant's amendments and arguments dated 01/13/2022 necessitated the reformulation of the 35 USC § 101 rejection presented in this Office action and the rejection of the pending claims under 35 USC § 103.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private 

/AAE/
Examiner, Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623